  Case 3:18-cr-04683-GPC Document 174 Filed 06/05/20 PageID.1731 Page 1 of 12




 1 ROBERT S. BREWER, JR.
   United States Attorney
 2 MELANIE K. PIERSON
   SABRINA L. FEVE
 3 ASHLEY E. GOFF
   RANDY S. GROSSMAN
 4 Assistant United States Attorney
   California Bar Nos. 112520/226590/299737/177890
 5 Office of the United States Attorney
   880 Front Street, Room 6293
 6 San Diego, CA 92101-8893
   Tel: (619) 546-6761
 7 Randy.Grossman@usdoj.gov
 8 Attorneys for Plaintiff
   United States of America
 9
10                             UNITED STATES DISTRICT COURT
11                       SOUTHERN DISTRICT OF CALIFORNIA
12
13   UNITED STATES OF AMERICA,                 Case No. 18-cr-04683-GPC-3

14                Plaintiff,    OPPOSITION TO DEFENDANT
                                MOHAMMED ABDUL QAYYUM’S
15      v.                      MOTION TO SUPPRESS
16   MOHAMMED ABDUL QAYYUM (3), STATEMENTS

17               Defendant.                    The Honorable Gonzalo P. Curiel

18
19
20 I.     INTRODUCTION AND SUMMARY OF ARGUMENT

21        Defendant Mohammed Abdul Qayyum (“Qayyum”) has moved the Court to

22 suppress statements he made to the FBI on September 9, 2016. He argues the agents
23 violated Miranda and that his statements were involuntary. Qayyum also requests an
24 evidentiary hearing to resolve factual disputes material to the motion.
25       Based on the declarations submitted by Qayyum and FBI Special Agent Charles

26 Chabalko, there are sufficient facts before the Court to conclude that Qayyum was not in
27 custody, so no Miranda violation occurred, and that Qayyum’s statements were voluntary
28 under the applicable U.S. Supreme Court and Ninth Circuit case law. Defendant’s motion
  Case 3:18-cr-04683-GPC Document 174 Filed 06/05/20 PageID.1732 Page 2 of 12




 1 should therefore be denied. The United States does not, however, oppose Qayyum’s request
 2 for an evidentiary hearing.
 3 II.      STATEMENT OF FACTS
 4          The United States disputes the facts alleged by Qayyum in his declaration.
 5 According to Agent Chabalko’s sworn declaration, he and FBI Special Agent Pearson did
 6 not restrict Qayyum’s liberty or threaten him. Rather, Qayyum voluntarily spoke with
 7 agents on September 9, 2016, and voluntarily agreed to retrieve emails and meet with
 8 Agent Chabalko regarding these emails the following week.
 9          On September 9, 2016, Agents Chabalko and Pearson met with Qayyum at his
10 apartment. Declaration of Agent Chabalko (“Chabalko Decl.”) ¶ 2. Initially, Qayyum’s
11 wife greeted the agents at the front door. Id. After introducing themselves as FBI agents
12 and showing identification, the agents asked to speak to Qayyum. Id. His wife then entered
13 the apartment. Id. The short conversation with Qayyum’s wife was professional, and she
14 did not appear scared or confused. Id.
15          Qayyum appeared at the front door. Id ¶ 3. The agents introduced themselves,
16 presented identification, and asked to talk with Qayyum about his employment at Amobee,
17 formerly known as Adconion Direct. Id. Qayyum invited them inside, and they sat on a
18 couch near the front door and were seated there throughout the interview. Id.
19          The agents did not physically restrain or prevent Qayyum from moving freely about
20 the apartment. Id. ¶ 4. There was nothing about the circumstances surrounding the
21 interview or the questioning that would have caused Qayyum to believe that he could not
22 terminate the interview. Id. At no time did Qayyum ask to terminate the interview. Id. ¶ 5.
23 At some point during the interview, Agent Chabalko asked if they could continue or if
24 Qayyum wanted to leave for work. Id. Qayyum said they could continue. Id.
25          Neither agent threatened Qayyum. Id. ¶ 6. They did not state he could face twenty
26 years in jail or removal from his family. Id. During the conversation, Agent Chabalko was
27 wearing a suit jacket and slacks. Id. His firearm was concealed in his waistband and
28
     Opp to Motion to Suppress Statements                           Case No. 18-cr-04683-GPC-3
                                                 2
  Case 3:18-cr-04683-GPC Document 174 Filed 06/05/20 PageID.1733 Page 3 of 12




 1 covered by his suit jacket. Id. He did not make any gestures to intentionally display his
 2 firearm. Id.
 3          Agent Pearson and Agent Chabalko spoke with a professional tone throughout the
 4 interview and did not raise their voices. Id. ¶ 7. Qayyum appeared attentive throughout the
 5 interview. Id. He did not appear scared or confused. Id.
 6          At the conclusion of the interview, Qayyum stated he wanted to cooperate with law
 7 enforcement anyway he could. Id. ¶ 8. He agreed to provide Agent Chabalko with
 8 Adconion Direct emails and meet with Agent Chabalko the following week. Id.
 9          During the morning of September 12, 2016, Agent Chabalko called Qayyum to set
10 up another meeting. Id. at ¶ 9. Thereafter, they exchanged a series of cordial emails (see
11 id. at ¶ 9, Exhibit A, p.1):
12          At 10:39 a.m., Agent Chabalko emailed: “Abdul, I left you a voicemail message this
13          morning, thought I would send you a quick email as well. Please call me when you
14          get a chance. Thank you Charles.”
15          At 11:44 a.m., Qayyum emailed: “Hi Charles. Sorry I missed your call. I tried calling
16          you back on your cell right away and left a voice mail. Please let me know when is
17          a convenient time so we can talk again. Regards, Abdul.”
18          At 11:47 a.m., Agent Chabalko emailed: “Sorry I missed you. I will be in a meeting
19          for an hour or so. I also get terrible reception in the office so it's best to call my desk
20          line. Are available to talk around 2pm today?”
21          At 1:19 p.m., Qayyum emailed: “Hi Charles. Can we meet in person instead
22          sometime before or after regular work hours through the week. Thank you so much
23          in advance for finding time to meet. -Abdul”
24          At 1:19 p.m., Agent Chabalko emailed: “Yes of course. How about tomorrow
25          morning? 8 am?”
26          At 2:07 p.m., Qayyum emailed: “Sounds good. Can we meet at Starbucks 10720
27          Westview Pkwy or at my apartment? We can meet at any place convenient to you,
28          please let me know. Thanks!”
     Opp to Motion to Suppress Statements                                  Case No. 18-cr-04683-GPC-3
                                                     3
  Case 3:18-cr-04683-GPC Document 174 Filed 06/05/20 PageID.1734 Page 4 of 12




 1              On September 13, 2016, Qayyum met Agent Chabalko at the Starbucks near his
 2 apartment. ¶10. Qayyum said he changed his mind about providing emails. Id. He agreed
 3 to meet with Agent Chabalko on Friday, September 16, 2016 to discuss additional emails
 4 in Agent Chabalko’s possession. Id, Exhibit A, p.1. 1
 5 III.         ARGUMENT
 6              A.      Miranda, Custody and Craighead
 7              The Supreme Court in Miranda v. Arizona, 384 U.S. 436 (1966), adopted procedural
 8 safeguards to guarantee that suspects are advised of certain rights before a “custodial
 9 interrogation.” Id. at 444-45. An individual is in custody for Miranda purposes when the
10 suspect has been “deprived of his freedom of action in any significant way.” United States
11 v. Craighead, 539 F.3d 1073, 1082 (9th Cir. 2008) (quoting Miranda v. Arizona, 384 U.S.
12 436, 444 (1966)). According to the United States Supreme Court, such a deprivation of
13 freedom occurs when the “suspect’s freedom of action is curtailed to a ‘degree associated
14 with formal arrest.’” Berkemer v. McCarty, 468 U.S. 420, 440 (1984) (citation omitted).
15              To determine whether the suspect was in custody, the court first examines the totality
16 of the circumstances surrounding the interrogation. See Thompson v. Keohane, 516 U.S.
17 99, 112 (1995). Then, it asks whether a reasonable person in those circumstances would
18 “have felt he or she was not at liberty to terminate the interrogation and leave.” Id.; see
19 also Berkemer, 468 U.S. at 442, n. 35. The custodial determination, viewed from the
20 totality of circumstances, “depends on the objective circumstances of the interrogation, not
21 on the subjective views harbored by either the interrogating officers or the person being
22 questioned.” Stansbury v. California, 511 U.S. 318, 323 (1994). The factors to be
23 considered include “all of the circumstances surrounding the interrogation,” including the
24 “location of the questioning,” “its duration,” “statements made during the interview,” “the
25
26
27  A copy of the FBI’s reports summarizing the interview on September 9, 2016, and
     1


   meeting on September 13, 2016, have been produced to defense counsel at ADCONION-
28 DISC02-REPORTS-00609-610; and ADCONION-DISC18-00003-4.
         Opp to Motion to Suppress Statements                              Case No. 18-cr-04683-GPC-3
                                                       4
  Case 3:18-cr-04683-GPC Document 174 Filed 06/05/20 PageID.1735 Page 5 of 12




 1 presence or absence of physical restraints,” and “the release of the interviewee at the end
 2 of the questioning.” Howes v. Fields, 565 U.S. 499, 509 (2012).
 3          An interrogation conducted within the suspect's home is not per se custodial.
 4 See Beckwith v. United States, 425 U.S. 341 (1976). On the contrary, courts have generally
 5 been much less likely to find that an interrogation in the suspect's home was custodial in
 6 nature. United States v. Ritchie, 35 F.3d 1477, 1485 (10th Cir. 1994); 2 Wayne R. LaFave,
 7 Criminal Procedure § 6.6 (e) (3d ed. 2007). The element of compulsion that concerned the
 8 Court in Miranda is less likely to be present where the suspect is in familiar
 9 surroundings. See Orozco v. Texas, 394 U.S. 324, 326 (1969). Nevertheless, an
10 interrogation in the suspect's home may be found to be custodial under certain
11 circumstances. See id. at 325–26.
12          The Ninth Circuit has identified four relevant, but “not exhaustive” considerations,
13 in determining whether an interrogation in a defendant’s home is custodial: “(1) the number
14 of law enforcement personnel and whether they were armed; (2) whether the suspect was
15 at any point restrained, either by physical force or by threats; (3) whether the suspect was
16 isolated from others; and (4) whether the suspect was informed that he was free to leave or
17 terminate the interview, and the context in which any such statements were
18 made.” Craighead, 539 F.3d at 1084.
19          In Craighead, eight law enforcement agents from three different agencies went to
20 the defendant’s home to execute a search warrant for child pornography on Craighead’s
21 computer systems. Id. at 1078. At least five agents wore flak jackets, some had un-holstered
22 their weapons, and others were armed. Id. An agent requested to talk with Craighead and
23 stated that he was free to leave, he was not under arrest, would not be arrested that day, and
24 that any statement he would make would be voluntary. Id. Two agents and Craighead then
25 went to a small, cluttered back room where he was isolated from his family. Id. The
26 defendant was not handcuffed. Id. The Ninth Circuit ultimately held that the defendant was
27 in custody for purposes of Miranda because Craighead’s home was a “police-dominated”
28 atmosphere, and the Court suppressed his confession as a result. Id. at 1089.
     Opp to Motion to Suppress Statements                             Case No. 18-cr-04683-GPC-3
                                                  5
  Case 3:18-cr-04683-GPC Document 174 Filed 06/05/20 PageID.1736 Page 6 of 12




 1          B.      No Miranda Violation Occurred Because Qayyum Was Not In Custody
 2          The facts in this case weigh against custody based on an analysis of Craighead.
 3 First, unlike the team of eight law enforcement agents in flak jackets, Agent Chabalko and
 4 Agent Pearson were in business attire during the morning hours, Chabalko Decl. ¶ 6,
 5 introduced themselves at the front door, and presented their credentials, id. ¶ 3. Qayyum
 6 invited the agents into his apartment, id. ¶ 3, as opposed to the agents demanding entry
 7 pursuant to a search warrant like Craighead. Second, Agents Pearson and Chabalko did
 8 not restrain Qayyum with force or by threats. Id. ¶ 4, 6. They spoke in a professional tone.
 9 Id. ¶ 7. Third, the agents never isolated Qayyum, nor was he interviewed in a back room
10 as in Craighead. Rather, they interviewed him sitting on a couch located near the front
11 door. Id. ¶ 3.
12          As to Craighead’s fourth factor, the agents here did not commence the encounter
13 with an admonition that Qayyum could terminate the interview. However, at some point
14 during the interview, the agents did offer Qayyum the option to stop the discussion and go
15 to work. Id. ¶ 5. Qayyum declined and agreed to continue. Id. He agreed to look for more
16 documents and to meet with the agents again at a later date. Id. ¶ 8. Later, when proposing
17 a meeting place, Qayyum offered to meet at either the Starbucks or at his apartment, further
18 demonstrating his comfort in meeting with law enforcement at his home. Id. ¶ 9, Exhibit
19 A.
20          Also, even though an explicit admonition did not come immediately upon Qayyum
21 inviting agents into his home, the fourth factor of Craighead is not dispositive to the
22 analysis. “The Miranda test for custody does not ask whether the suspect was told that he
23 was free to leave; the test asks whether ‘a reasonable person [would] have felt he or she
24 was not at liberty to terminate the interrogation and leave.’” Craighead, 539 F.3d at 1088
25 (citing Thompson v. Keohane, 516 U.S. 99, 112 (1995)) (emphasis added); see also United
26 States v. Wells, 719 F. App’x 587, 591 (9th Cir. 2017) (finding the defendant was not in
27 custody during an investigative interview at his workplace even though the agents never
28 explicitly said that he was free to leave); United States v. Busby, 613 F. App’x 627, 629-
     Opp to Motion to Suppress Statements                            Case No. 18-cr-04683-GPC-3
                                                 6
  Case 3:18-cr-04683-GPC Document 174 Filed 06/05/20 PageID.1737 Page 7 of 12




 1 30 (9th Cir. 2015) (finding no custody without addressing whether defendant expressly
 2 admonished he could terminate the interview). Under an analysis of all the Craighead
 3 factors, Qayyum was not in custody.
 4          The facts in this case are similar to other Ninth Circuit cases finding no custody. For
 5 example, in United States v. Quackenbush, 728 F.App’x 777 (9th Cir. 2018), the Ninth
 6 Circuit found no custody where the officers wore plain clothes rather than tactical gear; the
 7 officers’ firearms were concealed and not drawn; the magistrate judge and district court
 8 credited testimony from the Special Agent that the interactions were low-intensity
 9 throughout the interview; the defendant was interviewed in the dining room, in view of the
10 apartment open front door; there was no evidence that anyone was barred from entering
11 the apartment; and the defendant was told that he was not under arrest and did not need to
12 answer questions. Id. at 779. Similarly, in Busby, the Court found that the defendant was
13 not in custody where the officers questioned him at his house, permitted his wife to remain
14 for the questioning, did not un-holster their weapons, used open-ended questions, and did
15 not use improper intimidation or make promises. 613 F. App’x at 630. Also, like the facts
16 here, the Ninth Circuit has found the defendant was not in custody where he voluntarily
17 attended two interviews. See United States v. Murinko, 410 F. App’x 2, 5 (9th Cir. 2010)
18 (“He invited the FBI agents into his home for the first interview and suggested that the
19 second interview take place at the FBI office rather than his home.”).
20          Defendant’s reliance on United States v. Blanford, 467 F.App’x 624 (9th Cir. 2012)
21 is misplaced. In Blanford, the Ninth Circuit determined the defendant was in custody
22 during his in-home interview based on evidence that the defendant was isolated during the
23 interview, agents were clearly armed with guns, and agents advised defendant not to have
24 a lawyer present. Id. at 625. Here, the threatening, police-dominated environment in
25 Blanford does not apply, and there is no evidence that Agent Chabalko or Agent Pearson
26 advised defendant not to have a lawyer present. The differences between the facts of
27 Blanford and those now before the Court, as well as the similarities between this case and
28 those where the Courts found no Miranda violation, show that Defendant Qayyum was not
     Opp to Motion to Suppress Statements                               Case No. 18-cr-04683-GPC-3
                                                   7
  Case 3:18-cr-04683-GPC Document 174 Filed 06/05/20 PageID.1738 Page 8 of 12




 1 in custody when he spoke with Agents Chabalko and Pearson. Accordingly, Qayyum’s
 2 motion to suppress under Miranda should be denied.
 3          C.      Defendant’s Statements Were Voluntary
 4          Voluntariness is based on the totality of the circumstances, considering both the
 5 characteristics of the defendant and the details of the interrogation. Shneckloth v.
 6 Bustamonte, 412 U.S. 218, 227 (1976). The totality of the circumstances contains no
 7 “talismanic definition” of voluntariness. Id. at 224. Courts instead often consider the
 8 following factors: the youth of the accused, his intelligence, the lack of any advice to the
 9 accused of his constitutional rights, the length of detention, the repeated and prolonged
10 nature of the questioning, and the use of physical punishment such as the deprivation of
11 food or sleep. Id. at 226. The test applied by the Ninth Circuit is whether, “considering the
12 totality of the circumstances, the government obtained the statement[s] by physical or
13 psychological coercion or by improper inducement so that the suspect’s will was
14 overborne.” United States v. Heller, 551 F.3d 1108, 1112 (9th Cir. 2009) (citing United
15 States v. Leon Guerrero, 847 F.2d 1363, 1366 (9th Cir.1988).
16          Asking incriminating questions does not make the answers involuntary. See United
17 States v. Tobie, 411 F. App’x 995, 996 (9th Cir. 2011) (“Although officers applied a modest
18 amount of psychological pressure to Tobie by coming to his house at an early hour saying
19 that they knew he possessed child pornography, this is insufficient to find that his
20 confession was involuntary.”). Similarly, a truthful and noncoercive statement of possible
21 penalties or sentences does not constitute improper coercion, see United States v. Bautista–
22 Avila, 6 F.3d 1360, 1365 (9th Cir. 1993), and promising to inform a prosecutor about a
23 suspect’s cooperation does not render a subsequent statement involuntary, even when it is
24 accompanied by a promise to recommend leniency or by speculation that cooperation will
25 have a positive effect, see United States v. Leon Guerrero, 847 F.2d 1363, 1366 (9th Cir.
26 1988) (citations omitted).
27          Here, Qayyum claims the agents overcame his will because: “the agents alleged
28 numerous instances of misconduct, and, when denied by Mr. Qayyum, the agents became
     Opp to Motion to Suppress Statements                            Case No. 18-cr-04683-GPC-3
                                                 8
  Case 3:18-cr-04683-GPC Document 174 Filed 06/05/20 PageID.1739 Page 9 of 12




 1 more threatening” (Def. Motion at 9: 12-14); “the agents here told Mr. Qayyum that he
 2 could go to jail for twenty years and would be away from his family” (Id. at 9: 15-16); and
 3 “the agents told Mr. Qayyum that they were trying to help him and that if he continued to
 4 deny the allegations being made by the agents, he could do twenty years in jail” (Id. at 9:
 5 20-21). Qayyum also claims these circumstances rendered any statements made during the
 6 interview involuntary under United States v. Harrison, 34 F.3d 886 (9th Cir. 1994) and
 7 United States v. Tingle, 658 F.2d 1332 (9th Cir. 1981). He is wrong on the facts and the
 8 law.
 9          First, Qayyum’s actions during the course of the interview—as described in his own
10 declaration—establish that his will was not overborn. Qayyum continued to deny
11 wrongdoing throughout the course of the interview. Qayyum describes that at times he
12 evaluated that it would be best for him not to speak, and he exercised his free will and
13 rational intellect in choosing not to do so. See Declaration of Qayyum (“Qayyum Decl.”)
14 ¶ 16, 23 (“I determined that it would be better to just not speak. I worried that disagreeing
15 with what the agents were saying was upsetting and offending them and this could be bad
16 for me.”).
17          Second, agent Chabalko’s declaration and supporting emails directly refute
18 Qayyum’s allegations that he was threatened. See Chabalko Decl. ¶ 6. The agents did not
19 state that Qayyum could face twenty years in jail or removal from his family. Id. Further,
20 Qayyum’s actions in the days after his interview contradict any notion that Qayyum was
21 coerced during the interview itself. As described in Agent Chalbalko’s declaration (and not
22 disputed by Qayyum), Qayyum agreed to cooperate, retrieve emails and meet with Agent
23 Chabalko the following week. Id. ¶ 8. In the days after his interview, Qayyum engaged in
24 ongoing, friendly communications with Agent Chabalko to schedule that meeting. See id.
25 ¶ 9, Exhibit A. At one point, Agent Chabalko discusses setting a time for a phone call, and
26 Qayyum responds by asking if he can instead meet in person with Agent Chabalko and
27 thanking him for finding the time to meet. Id. When Agent Chalbalko agrees to an in-
28 person meeting, Qayyum emphatically responds, “Sounds good! . . . Thanks!” and invites
     Opp to Motion to Suppress Statements                            Case No. 18-cr-04683-GPC-3
                                                  9
 Case 3:18-cr-04683-GPC Document 174 Filed 06/05/20 PageID.1740 Page 10 of 12




 1 Agent Chalbalko to return to Qayyum’s home for their meeting. Id. Qayyum’s
 2 communications with Agent Chabalko, desire for another in-person meeting (which he
 3 ultimately attended (see id. ¶ 10)) and proposal that Agent Chalbalko return to his home
 4 undermine any claim that agents overcame his will. Id.
 5          Third, Qayyum’s reliance on Harrison and Tingle is misplaced. In Harrison, the
 6 court of appeal found defendant’s statements were involuntary where fifteen agents arrived
 7 at defendant’s home at 10:00 p.m. with guns drawn and after one of the agents asked
 8 defendant whether “she thought it would be better if the judge were told that she had
 9 cooperated or had not cooperated.” Harrison, 34 F.3d at 890. In reaching its decision, the
10 court reasoned, “[t]he improper conduct was the suggestion that [the agents] might inform
11 the court that she had not cooperated.” Id. at 891. In Tingle, during an interview in an FBI
12 car, the court of appeal found that the agent either told defendant that she would not see
13 her two-year old child for a while if she went to prison or that she might not see the child
14 for a while if she went to prison. Tingle, 658 F.2d at 1334.
15          Here, the interview with Qayyum involved two officers in plain clothes, occurred at
16 defendant’s home, and no guns were drawn. Also, unlike Harrison, Qayyum does not claim
17 the agents suggested they would inform the court or anyone else that Qayyum was
18 uncooperative, only that they could talk to “to higher authorities for [him] if [he] would
19 help them.” See Qayyum Decl. ¶ 20; see also United States v. Leon Guerrero, 847 F.2d
20 1363, 1366 (9th Cir. 1988) (“[a]n interrogating agent’s promise to inform the government
21 prosecutor about a suspect’s cooperation does not render a subsequent statement
22 involuntary, even when it is accompanied by a promise to recommend leniency or by
23 speculation that cooperation will have a positive effect) (citations omitted); United States
24 v. Velasco-Esparza, No. 19-cr-838-GPC, ECF 37 at 12 (S.D. Ca. Dec. 18, 2019) (finding
25 agent’s “offer to help” defendant did not render statement involuntary). Similarly, unlike
26 Tingle, the agents did not threaten to remove Qayyum from his family. Chalbalko Decl. ¶
27 6.
28
     Opp to Motion to Suppress Statements                            Case No. 18-cr-04683-GPC-3
                                                 10
 Case 3:18-cr-04683-GPC Document 174 Filed 06/05/20 PageID.1741 Page 11 of 12




 1          Finally, Title 18 U.S.C. Section 3501 does not change the analysis. Section 3501
 2 requires the court to make a voluntariness determination before a confession is received in
 3 evidence. See 18 U.S.C. § 3501 (a). Consistent with the United States Supreme Court and
 4 9th Circuit case law, Section 3501 requires the court to consider “all the circumstances
 5 surrounding the giving of the confession…” Based on the analysis of those decisions,
 6 Qayyum’s statements were voluntary for the reasons mentioned above.
 7 IV.      CONCLUSION
 8          Based on the evidence submitted by Defendant and the United States, defendant was
 9 not in custody during his interview on September 9, 2016, and his statements were
10 voluntary. The United States does not object to an evidentiary hearing.
11 DATED: June 5, 2020                                 Respectfully Submitted,
12
13                                                     ROBERT S. BREWER, JR.
                                                       United States Attorney
14
15                                                     /s/ Randy S. Grossman
                                                       RANDY S. GROSSMAN
16                                                     Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
27
28
     Opp to Motion to Suppress Statements                           Case No. 18-cr-04683-GPC-3
                                                11
 Case 3:18-cr-04683-GPC Document 174 Filed 06/05/20 PageID.1742 Page 12 of 12




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
